Citation Nr: 1759579	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-19 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for lung cancer.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from September 1976 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran resides in the jurisdiction of the Chicago, Illinois RO.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his lung cancer is related to the contaminated water.  At the Board hearing the Veteran testified that he was stationed at New River, which shares a contiguous boundary with Camp Lejeune.  The Veteran's service treatment records reflect that he was stationed at New River Air Station in Jacksonville, North Carolina in 1978.  The Veteran testified that he visited the rifle range at Camp Lejeune and completed field training there.  The Veteran is competent to state where he was sent while in the service.  While there is no official documentation of his presence at Camp Lejeune, the Board finds that, due to the close proximity of New River air station to Camp Lejeune, it is credible he may have been sent there during the course of performing his duties.  Moreover, New River is included in the new VA presumptions.  

The VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The contaminated wells supplying the water systems were identified and shut down in February 1988. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at p. 6. 

Accordingly, when VA receives a claim based on chemical exposure at Camp Lejeune, VA must first determine if the Veteran was stationed at Camp Lejeune and, if so, for how long and in what capacity.  Based on the proximity of the New River Air Station to Camp Lejeune and his testimony about visiting Camp Lejeune for training exercises, the only question remaining is whether or not his lung cancer is related.

In 2008, the National Academy of Sciences' National Research Council (NRC) and the Agency for Toxic Substances and Disease Registry (ATSDR) undertook a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), NRC reviewed previous work done by ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in reconstructing past events and determining the amount of exposure experienced by any given individual.  To address potential long-term health effects, NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis utilized categories of potential disease "health outcomes".  The categories included (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and, (5) limited suggestive evidence of no association.  NRC determined that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, 14 diseases were placed into the category of limited/suggestive evidence of an association, and a number of diseases were identified that fell into the category of inadequate/insufficient evidence to determine whether an association exists. 

NRC indicated that placement of diseases in these categories was based primarily on studies of highly exposed industrial workers, where the amount and duration of toxic chemical exposure greatly exceeded that experienced by individuals at Camp Lejeune.  The specific diseases with limited/suggestive evidence of an association include: esophageal cancer; lung cancer; breast cancer; bladder cancer; kidney cancer; adult leukemia; multiple myeloma; myelodysplastic syndromes; renal toxicity; hepatic steatosis; female infertility miscarriage, with exposure during pregnancy; scleroderma; and neurobehavioral effects.  Manifestation of any of those diseases is considered to be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  However, this is not an exclusive list.  Medical evidence provided by a veteran indicating that some other disease may be related to the known water contaminants could also be sufficient to initiate a VA examination.  Although VA now has certain presumptive diseases linked to exposure to the water at Camp Lejeune, lung cancer is not included in the presumptive list.

The Veteran has submitted journal articles about the link between exposure to trihalomethanes and cancer.  A September 2004 article from the journal "Science of the Total Environment" concluded that there was a higher than expected mortality rate for various cancers, including lung cancer, among groups exposed to trihalomethanes.  Another study showed an increased rate of lung cancer among individuals exposed to drinking water contaminated with tetrachloroethylene.  

The Veteran has not had a VA examination.  On remand, a VA examination and opinion should be obtained in order to determine whether lung cancer is related to contaminated water at Camp Lejeune.  



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate physician.  The purpose of the examination is to determine the etiology of the Veteran's lung cancer.   

The examiner should provide an opinion as to whether lung cancer is related to the Veteran's exposure to contaminated drinking water at Camp Lejeune.  His exposure is acknowledged.  

The examiner's attention is directed to the journal articles from "Science of the Total Environment" and "Environmental Health Perspectives which were submitted by the Veteran in November 2016.  The examiner should address the journal articles and, in particular, the study findings with respect to lung cancer.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.

2.  Then, readjudicate claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




